Title: From Thomas Jefferson to Archibald Stuart, 24 September 1799
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Sep. 24. 99.

I trouble you with the inclosed copies of mr Clarke’s last letters to me, which will shew you he is indebted to me from Mar. 19. 98. £90.18.8½. what he says about it’s being [to be collected cannot] concern me, because by our original agreement the nails were to be sold for ready money only, & therefore I charged only a ready money price. if he sold on credit, doubtless he laid on a good advance for it to indemnify himself. I have nothing to do either with the advance or the delay. thirteen months after the money should have been remitted I sent to him, & he wrote me the answer of Apr. 13. 99. I have waited since that time without hearing from him. being unacquainted with the circumstances under which he wound up his business I do not know whether it was in a state of solvency or not. but I have observed that the longer debts are suffered to stand out, the less obligation the debtor seems to feel to pay them, and that he gets into a habit of preferring his new debts to them. I doubt therefore whether any good effect can arise from letting this matter lie any longer; and as I am much pressed to make a considerable paiment at our next court, or as quickly after as I can raise the money, it would be a very sensible relief to get this money of mr Clarke’s in time. perhaps if he is made sensible that it must be paid now, he may exert himself to pay it out of his first resources, without suffering an action to be brought. I leave this to your discretion & friendship: it will be a real help to me if you can get the money for me. I do not know on what footing of acquaintance you may stand with mr Clarke. perhaps it might be disagreeable to you to push him. if it is, put the matter into the hands of mr Coalter, mr [Monroe] or any other you please. I would rather the paiment could be obtained without a suit if practicable. but the [fear?] is that after submitting to further delays to avoid bringing an action, we may at last have to bring it. this being a letter of business I shall add nothing further than assurances of the sentiments of esteem with which I am Dear Sir
Your friend & servt

Th: Jefferson

